EXHIBIT 2007 MANAGEMENT’S DISCUSSION AND ANALYSIS DISCLAIMER This document contains forward-looking financial and operational information including earnings, cash flow, unitholder distributions, debt levels, production, reserves and capital expenditure projections.These projections are based on the Trust’s expectations and are subject to a number of risks and uncertainties that could materially affect the results.These risks include, but are not limited to, future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, production demand, transportation restrictions, risks associated with changes in tax, royalty and regulatory regimes and risks associated with international activities.Additional risks and uncertainties are described in the Trust's Annual Information Form which is filed on SEDAR at www.sedar.com. Due to the risks, uncertainties and assumptions inherent in forward-looking statements, prospective investors in the Trust's securities should not place undue reliance on these forward-looking statements.Forward looking statements contained in this document are made as of the date hereof and are subject to change. The Trust assumes no obligation to revise or update forward looking statements to reflect new circumstances, except as required by law.Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. MANAGEMENT’S DISCUSSION AND ANALYSIS The following is Management’s Discussion and Analysis (MD&A) dated March 17, 2008 of Vermilion’s operating and financial results for the years ended December 31, 2007 and 2006.This discussion should be read in conjunction with the Trust’s audited consolidated financial statements for the years ended December 31, 2007 and 2006, together with accompanying notes. A discussion of Vermilion’s operating and financial results for the fourth quarter of 2007 is contained in Vermilion’s press release dated March 3, 2008 filed on The System for Electronic Document Analysis and Retrieval (SEDAR - www.sedar.com). NON-GAAP MEASURES This report includes non-GAAP (“Generally Accepted Accounting Principles”) measures as further described herein.These measures do not have standardized meanings prescribed by GAAP and therefore may not be comparable with the calculations of similar measures for other entities. “Fund flows from operations” represents cash flows from operating activities before changes in non-cash operating working capital and asset retirement costs incurred. Management considers fund flows from operations and per unit calculations of fund flows from operations (see discussion relating to per unit calculations below) to be key measures as they demonstrate the Trust’s ability to generate the cash necessary to pay distributions, repay debt, fund asset retirement costs and make capital investments.Management believes that by excluding the temporary impact of changes in non-cash operating working capital, fund flows from operations provides a useful measure of the Trust’s ability to generate cash that is not subject to short-term movements in operating working capital.As fund flows from operations also excludes asset retirement costs incurred, it assists management in assessing the ability of the Trust to fund current and future asset retirement costs.The most directly comparable GAAP measure is cash flows from operating activities.Fund flows from operations is reconciled to cash flows from operating activities below. Year Ended December 31 ($000’s) 2007 2006 Cash flows from operating activities $ 349,890 $ 306,033 Changes in non-cash operating working capital 31,965 32,252 Asset retirement costs incurred 4,056 4,217 Fund flows from operations $ 385,911 $ 342,502 “Acquisitions, including acquired working capital deficiency” is the sum of “Acquisition of petroleum and natural gas properties” and “Corporate acquisition, net of cash acquired” as presented in the Trust’s consolidated statements of cash flows plus any working capital deficiencies acquired as a result of those acquisitions.Management considers acquired working capital deficiencies to be an important element of a property or corporate acquisition. “Net debt” is the sum of long-term debt and working capital and is used by management to analyze the financial position and leverage of the Trust. “Cash distributions per unit” represents actual cash distributions paid per unit by the Trust during the relevant periods. “Cash distributions net” is calculated as actual cash distributions paid or payable for a given period less proceeds received by the Trust pursuant to the Distribution Reinvestment Plan (“DRIP”).Cash distributions both before and after DRIP are reviewed by management and are also assessed as a percentage of fund flows from operations to analyze how much of the cash that is generated by the Trust is being used to fund distributions. “Total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred” is calculated as the addition of net cash distributions as determined above plus the following amounts for the relevant periods from the Trust’s consolidated statements of cash flows:“Drilling and development of petroleum and natural gas properties”, “Contributions to reclamation fund” and “Asset retirement costs incurred.”This measure is reviewed by management and is also assessed as a percentage of fund flows from operations to analyze the amount of cash that is generated by the Trust that is available to repay debt and fund potential acquisitions. 2007 Annual Report – Vermilion Energy Trust – MD&A 2 “Netbacks” are per-unit of production measures used in operational and capital allocation decisions. “Adjusted basic trust units outstanding” and “Adjusted basic weighted average trust units outstanding” are used in the per unit calculations on the Highlights schedule of this document and are different from the most directly comparable GAAP figures in that they include amounts related to outstanding exchangeable shares at the period end exchange ratio.As the exchangeable shares will eventually be converted into units of the Trust, management believes that their inclusion in the calculation of basic rather than only diluted per unit statistics provides meaningful information. “Diluted trust units outstanding” is the sum of “Adjusted basic trust units outstanding” plus outstanding awards under the Trust’s Unit Rights Incentive Plan and the Trust Unit Award Incentive Plan, based on current performance factor estimates. FORWARD-LOOKING INFORMATION This document contains forward-looking financial and operational information as to the Trust’s internal projections and expectations relating to future events or performance.In some cases, forward-looking information can be identified by terminology such as “may”, “will”, “should”, “expects”, “projects”, “anticipates” and similar expressions.These statements represent management’s expectations concerning future operating results or the economic performance of the Trust and are subject to a number of risks and uncertainties that could materially affect results.These risks include, but are not limited to future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, product demand and transportation restrictions, which may cause actual performance and financial results in future periods to differ materially from any projections of future performance or results expressed by such forward-looking statements.Accordingly, readers are cautioned that events or circumstances could cause results to differ materially from those predicted. Highlights ($000’s except per unit amounts) 2007 2006 2005 Revenues $ 707,334 $ 618,072 $ 529,938 Net earnings 164,286 146,923 158,471 Per unit, basic 2.48 2.30 2.57 Per unit, diluted 2.39 2.22 2.49 Fund flows from operations 385,911 342,502 278,165 Per unit, adjusted basic 5.28 4.86 4.50 Return on equity (%) 28.2 29.5 37.4 Total assets 1,668,123 1,462,839 1,111,739 WTI (US$/bbl) 72.34 66.21 56.56 AECO (CDN$/mcf) 6.45 6.53 8.77 Realized price ($/boe) 61.86 61.80 57.94 Fund flows netback ($/boe) $ 33.75 $ 34.25 $ 30.15 2007 Summary of Quarterly Results ($000’s except per unit amounts) Q1 Q2 Q3 Q4 Revenue $ 148,808 $ 164,862 $ 187,939 $ 205,725 Net earnings 31,347 41,050 48,640 43,249 Per unit basic 0.48 0.62 0.73 0.65 Per unit diluted $ 0.47 $ 0.60 $ 0.71 $ 0.62 2006 Summary of Quarterly Results ($000’s except per unit amounts) Q1 Q2 Q3 Q4 Revenue $ 147,286 $ 147,763 $ 167,301 $ 155,722 Net earnings 40,878 40,360 48,081 17,604 Per unit basic 0.65 0.63 0.75 0.27 Per unit diluted $ 0.62 $ 0.61 $ 0.72 $ 0.26 2007 Annual Report – Vermilion Energy Trust – MD&A 3 OPERATIONAL ACTIVITIES Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A barrel of oil equivalent (“boe”) is based on a conversion rate of six thousand cubic feet of natural gas to one barrel of oil and is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Canada In Canada, the Trust participated in the drilling of 51 wells (35.1 net) during 2007, resulting in 29 gas wells (22.1 net), three oil wells (2.4 net), six abandoned wells (6.0 net) and 13 standing wells (4.6 net) awaiting further evaluation and tie-in.The total wells include 27 CBM and shallow gas wells (19.2 net).The abandoned wells were related to a shallow gas exploration venture in Saskatchewan, which has been discontinued. France In France, Vermilion drilled and completed two oil wells (2.0 net) in the Champotran/La Torche Field, participated in one oil well (0.2 net) at Itteville in the Paris Basin, and drilled one offshore well (0.5 net) which resulted in a dry and abandoned well.A comprehensive trucking operation was established as an interim replacement for the Ambès pipeline.More than 9,500 truckloads carrying approximately 1.5 million barrels of oil were transported from producing facilities to shipping terminals, virtually incident free, reflecting Vermilion’s strong commitment to safety and the environment.Ongoing refurbishment of alternate tanks at the Ambès terminal should allow the resumption of the pipeline operations sometime in the first half of 2008. Netherlands In the Netherlands, Vermilion successfully drilled two wells (1.9 net) at Harlingen and one well (0.5 net) at De Blesse, validating the geological and geophysical interpretations for these wells and initiating a drilling program that is expected to resume in 2009.The Trust successfully replaced two oversized gas-powered, turbine compression units at the Harlingen gas treatment centre reducing total horsepower requirements and liberating 1.2 mmcf/d (200 boe/d) of fuel gas to the sales line. Australia The Wandoo Platform faced three evacuations in the first quarter of the year and one in the fourth quarter of the year.Downtime resulting from evacuations has been reduced through a series of platform modifications, and the total cyclone-related production shortfall was narrowed to approximately 240 boe/d in 2007.Vermilion completed the expansion of fluid handling capacity on the Wandoo platform in the second quarter of 2007.Two successful workover and recompletions in the Wandoo Field provided essential information that confirmed the opportunity to capture additional reserves and production by repositioning wellbores closer to the top of the oil column in this reservoir.A two well drilling program is planned for 2008 to initiate the capture of this opportunity.With success, Vermilion would review additional drilling opportunities in this field. PRODUCTION Average production in Canada during 2007 was 4,081 bbls/d of oil and NGL’s and 47.7 mmcf/d of natural gas (12,038 boe/d) compared to 4,011 bbls/d of oil and NGL’s and 41.0 mmcf/d of natural gas (10,843 boe/d) in 2006.Fourth quarter 2007 production averaged 12,065 boe/d, representing an increase of 12% over prior year levels. Production in France averaged 8,809 boe/d in 2007, 13% higher than the 7,800 boe/d produced in 2006, reflecting the full year impact of the July 2006 acquisition, net of the reduction in volumes arising from the Ambès pipeline and terminal shut-down.Fourth quarter production of 8,946 boe/d in 2007 was 9% lower than the 9,841 boe/d produced in France during the fourth quarter of 2006, reflecting normal declines together with the impact of the Ambès situation and a reduction in workover activity in 2007. 2007 Annual Report – Vermilion Energy Trust – MD&A 4 Production in the Netherlands averaged 4,413 boe/d in 2007, down 11% from the 4,943 boe/d recorded in 2006, due primarily to normal reservoir declines and some maintenance downtime.Fourth quarter production averaged 4,468 boe/d in 2007 compared with 5,091 boe/d during the same period in 2006.As recently completed wells are tied in, production is expected to increase early in 2008 before resuming normal declines. Australia production averaged 6,065 boe/d in 2007, compared to a full year average of 3,815 in 2006.Volumes in 2006 were impacted by storm related shut-downs during the first quarter and operations related shut-downs in the second half of 2006.In 2007 production was curtailed by cyclone action in the first half of the year, and boosted by the acquisition of the remaining 40% interest in the Wandoo Field in the second half of 2007.Production during the fourth quarter of 2007 averaged 7,591 boe/d, compared to 3,775 boe/d during the same period in 2006.The two wells scheduled for drilling in the second half of 2008 are expected to be tied-in by year end, but are not anticipated to contribute to 2008 production volumes. Year Ended December 31, 2007 Year Ended December 31, 2006 Year Ended December 31, 2005 Oil & Natural Oil & Natural Oil & Natural NGLs Gas Total NGLs Gas Total NGLs Gas Total (bbls/d) (mmcf/d) (boe/d) (bbls/d) (mmcf/d) (boe/d) (bbls/d) (mmcf/d) (boe/d) Canada 4,081 47.74 12,038 4,011 40.99 10,843 4,870 38.39 11,268 France 2 8,621 1.13 8,809 7,576 1.35 7,800 5,478 1.30 5,695 Netherlands 40 26.24 4,413 31 29.47 4,943 28 28.70 4,812 Australia 1 6,065 - 6,065 3,815 - 3,815 3,391 - 3,391 Total 18,807 75.11 31,325 15,433 71.81 27,401 13,767 68.39 25,166 1Initial acquisition effective from March 31, 2005, subsequent acquisition of remaining 40% effective June 20, 2007 2Vermilion Emeraude Rep SAS effective from July 10, 2006 2007 Quarterly Production (boe/d) Q1 Q2 Q3 Q4 Canada 12,054 12,351 11,686 12,065 France 8,055 9,221 9,002 8,946 Netherlands 4,754 3,904 4,529 4,468 Australia 1 4,227 5,440 6,955 7,591 Total 29,090 30,916 32,172 33,070 1Acquisition of remaining 40% interest effective June 20, 2007 2006 Quarterly Production (boe/d) Q1 Q2 Q3 Q4 Canada 10,919 10,883 10,823 10,745 France 1 5,822 6,006 9,472 9,841 Netherlands 5,870 4,646 4,183 5,091 Australia 3,630 3,917 3,933 3,775 Total 26,241 25,452 28,411 29,452 1Vermilion Emeraude Rep SAS effective from July 10, 2006 2007 Annual Report – Vermilion Energy Trust – MD&A 5 CAPITAL EXPENDITURES Capital spending for the year totalled $305.2 million compared to $332.8 million spent in 2006.Of this total, approximately $126.2 million relates to the acquisition in Australia for the remaining 40% interest in the Wandoo Field and $3.4 million relates to a number of minor property acquisitions with the remainder spent on drilling and development activities. Capital Expenditures ($000’s) 2007 2006 2005 Land $ 3,484 $ 2,025 $ 2,233 Seismic 491 2,555 12,116 Drilling and completion 89,081 48,559 43,929 Production equipment and facilities 61,586 58,160 25,111 Recompletions 11,021 15,280 21,163 Capitalized exploration administration and other 9,976 10,360 8,978 Drilling and development expenditures 175,639 136,939 113,530 Property acquisitions 129,605 26,435 94,967 Corporate acquisitions - 169,445 91,613 $ 305,244 $ 332,819 $ 300,110 Capital Expenditures by Country ($000’s) 2007 2006 2005 Canada $ 69,713 $ 111,216 $ 141,022 France 73,504 209,364 50,649 Netherlands 22,275 3,673 12,434 Australia 139,752 8,566 96,005 $ 305,244 $ 332,819 $ 300,110 FINANCIAL REVIEW The trust generated fund flows from operations of $385.9 million ($5.28 per adjusted unit) in the year ended December 31, 2007 compared to $342.5 million ($4.86 per adjusted unit) in 2006. The full year distributions in 2007 totalled $136.4 million ($2.06 per unit) compared to $130.6 million ($2.04 per unit) in 2006. Fund flows from operations for 2007 reflects a substantial reduction in current income taxes resulting from certain transactions, including the drilling of the offshore well in France and the property acquisition in Australia. This impact on current income taxes has been mostly reflected in the second half of the year when the Trust obtained certainty over both the completion of the transactions and their related tax effect. Cash distributions as a percentage of fund flows from operations was 35.3% before the impact of the Trust’s distribution reinvestment program (“DRIP”), which generated $36.0 million of cash to the Trust.Unitholders reinvest their monthly distributions to receive additional trust units equal to 5% of the DRIP units purchased with their distributions.After accounting for the DRIP, cash distributions as a percentage of fund flows from operations were 26.0%.This compares to cash distributions as a percentage of fund flows from operations of 38.1% before the impact of the DRIP and 32.7% after the DRIP in 2006. Development capital expenditures during the year were $175.6 million. The total of net distributions (after DRIP), capital expenditures, reclamation fund contributions and asset retirement costs represented 73% of fund flows from operations in 2007 as compared to 77% in 2006. Vermilion’s net debt was $416.9 million at the end of 2007 compared with $354.8 million at the end of 2006. Vermilion was able to execute a $176 million development capital program, acquire $130 million of producing properties, declare over $100 million in net cash distributions, increase its equity position in Verenex by over $30 million and still maintain a strong financial position.The net debt at the end of the 2007 is equivalent to less than 1.1 times trailing fund flows from operations and only 0.8 times annualized fourth quarter funds from operations. 2007 Annual Report – Vermilion Energy Trust – MD&A 6 FUND FLOWS NETBACKS Fund flows from operations was $385.9 million in 2007, up from $342.5 million in 2006.A slightly higher average wellhead price was recorded in 2007 as a result of a 9% increase in average WTI pricing compared with 2006, offset by the increased strength of the Canadian dollar. 2007 Fund Flows ($/boe) Q1 Q2 Q3 Q4 2007 2006 2005 Oil and gas revenues $ 56.83 $ 58.60 $ 63.50 $ 67.62 $ 61.86 $ 61.80 $ 57.94 Realized hedging gain or (loss) 0.31 (0.11 ) 0.01 (1.11 ) (0.25 ) (0.02 ) (4.46 ) Royalties (net) (6.76 ) (7.32 ) (10.18 ) (9.57 ) (8.53 ) (9.22 ) (9.54 ) Transportation (1.58 ) (2.30 ) (2.13 ) (1.97 ) (2.01 ) (1.05 ) (0.99 ) Operating costs (10.40 ) (9.91 ) (10.16 ) (11.28 ) (10.45 ) (9.65 ) (7.89 ) Operating netback 38.40 38.96 41.04 43.69 40.62 41.86 35.06 General and administration (2.15 ) (1.69 ) (1.55 ) (1.24 ) (1.64 ) (1.58 ) (1.43 ) Interest (1.76 ) (1.68 ) (2.14 ) (2.18 ) (1.95 ) (1.68 ) (0.69 ) Current and capital taxes (5.37 ) (3.23 ) (3.44 ) (0.23 ) (2.98 ) (4.29 ) (2.71 ) Proceeds on sale of investments - - - 0.40 0.11 - - Foreign exchange (0.11 ) (2.11 ) (0.54 ) 1.03 (0.41 ) (0.06 ) (0.08 ) Fund flows netback $ 29.01 $ 30.25 $ 33.37 $ 41.47 $ 33.75 $ 34.25 $ 30.15 2006 Fund Flows ($/boe) Q1 Q2 Q3 Q4 Oil and gas revenues $ 62.37 $ 63.80 $ 64.00 $ 57.47 Realized hedging gain or loss (0.04 ) (0.13 ) (0.17 ) 0.23 Royalties (net) (10.02 ) (9.45 ) (8.29 ) (9.23 ) Transportation (1.04 ) (1.07 ) (1.06 ) (1.03 ) Operating costs (8.62 ) (9.25 ) (10.03 ) (10.52 ) Operating netback 42.65 43.90 44.45 36.92 General and administration (1.29 ) (1.66 ) (2.12 ) (1.27 ) Interest (0.99 ) (1.44 ) (1.65 ) (2.50 ) Current and capital taxes (5.66 ) (6.83 ) (4.96 ) (0.27 ) Foreign exchange 0.29 (0.80 ) 0.02 0.18 Fund flows netback $ 35.00 $ 33.17 $ 35.74 $ 33.06 REVENUE Total revenues for 2007 were $707.3 million compared to $618.1 million in 2006.Vermilion’s combined crude oil & NGL price was $74.08 per bbl in 2007, an increase of 1% over the $73.71 per bbl reported in 2006.The natural gas price realized in 2007 was $7.25 per mcf compared to $7.74 per mcf realized a year ago, a 6% year-over-year decrease. Year Ended December 31 ($000’s except per boe and per mcf) 2007 2006 Crude oil & NGL’s $ 508,540 $ 415,245 Per boe $ 74.08 $ 73.71 Natural gas 198,794 202,827 Per mcf $ 7.25 $ 7.74 Combined 707,334 618,072 Per boe $ 61.86 $ 61.80 2007 Annual Report – Vermilion Energy Trust – MD&A 7 DERIVATIVE INSTRUMENTS Vermilion continues to manage its risk exposure through prudent commodity and currency economic hedging strategies.Vermilion has the following collars and puts in place at the end of 2007: Risk Management: Oil Funded Cost bbls/d US$/bbl Collar – WTI Q1 2008 US$0.50/bbl 500 $63.00 - $79.05 Q2 2008 US$0.50/bbl 500 $64.30 - $76.00 Q3 2008 US$0.28/bbl 250 $70.00 - $90.00 Q4 2008 US$0.50/bbl 250 $69.00 - $90.00 Collar - BRENT Q1 2008 US$0.25/bbl 500 $68.42 - $83.00 Q1 2008 US$0.25/bbl 500 $69.25 - $82.00 Q2 2008 US$0.50/bbl 500 $64.00 - $80.10 Q2 2008 US$0.25/bbl 500 $67.20 - $82.00 Q3 2008 US$0.25/bbl 500 $66.40 - $82.00 Q3 2008 US$0.25/bbl 500 $66.60 - $82.00 Q3 2008 US$0.19/bbl 250 $65.00 - $90.00 Q4 2008 - 500 $68.20 - $81.00 Call Spread - BRENT 2009 - 2011 US$5.73/bbl 700 $65.00 - $85.00 The impact of Vermilion’s hedging program decreased cash netbacks by $0.25 per boe on a combined basis for 2007 compared to an economic hedging cost of $0.02 per boe in 2006.Oil hedging resulted in a $3.2 million cost for 2007 or $0.47 per boe.For 2006, oil hedging resulted in a $1.3 million cost for the year or $0.13 per boe.Gas hedging costs were negligible in 2007 and 2006. ROYALTIES Total royalties for the year decreased to $8.53 per boe in 2007 or 14% of sales compared with $9.22 per boe in 2006 or 15% of sales.The decrease is largely due to Vermilion’s active capital program in Australia resulting in the Trust paying royalties at a reduced rate compared to 2006.Royalties in Canada, which are paid on a sliding scale basis, were relatively consistent year over year.Royalties did not change substantially in France, where for the most part, royalties are calculated on a unit of production basis.Production in the Netherlands is not subject to royalties. Year Ended December 31 ($000’s except per boe and per mcf) 2007 2006 Crude oil & NGL’s $ 73,933 $ 70,941 Per boe $ 10.77 $ 12.59 Natural gas 23,585 21,271 Per mcf $ 0.86 $ 0.81 Combined $ 97,518 $ 92,212 Per boe $ 8.53 $ 9.22 2007 Annual Report – Vermilion Energy Trust – MD&A 8 OPERATING COSTS Operating costs increased to $10.45 per boe in 2007 from $9.65 per boe in 2006.The increase in the dollar amount of operating costs over 2006 reflects the inclusion of a full year of expenses related to the acquisition of Vermilion Emeraude Rep SAS as well as the inclusion of expenses associated with the mid-2007 acquisition of the remaining 40% interest in the Wandoo Field in offshore Australia.On a per boe basis, operating costs in Canada have remained relatively consistent year over year.In France, per unit costs have increased as a result of the acquisition of the higher cost Vermilion Emeraude assets coupled with the impact of the oil spill at the Ambès terminal in 2007.The Trust has been reimbursed for a portion of the costs incurred as a result of the Ambès incident through proceeds of its insurance policies.There is the potential to recover additional costs, however, the timing and certainty of recovery is not determinable at this time and therefore no provision for additional recoveries has been made.Unplanned maintenance resulted in an increase in per boe operating costs in the Netherlands. Year Ended December 31 ($000’s except per boe and per mcf) 2007 2006 Crude oil & NGL’s $ 75,102 $ 54,494 Per boe $ 10.94 $ 9.67 Natural gas 44,415 41,998 Per mcf $ 1.62 $ 1.60 Combined $ 119,517 $ 96,492 Per boe $ 10.45 $ 9.65 TRANSPORTATION Transportation costs are a function of the point of legal transfer of the product and are dependent upon where the product is sold, product split, location of properties as well as industry transportation rates that are driven by supply and demand of available transport capacity.For Canadian gas production, legal title transfers at the intersection of major pipelines (referred to as “the Hub”) whereas the majority of Vermilion’s Canadian oil production is sold at the wellhead.The majority of Vermilion’s transportation costs are made up of shipping charges incurred in the Aquitaine Basin in France where oil production is transported by tanker from the Ambès terminal in Bordeaux to the refinery.In Australia, oil is sold at the Wandoo B platform and in the Netherlands gas is sold at the plant gate, resulting in no transportation costs relating to Vermilion’s production in these countries. Transportation costs in France have increased as a result of the oil spill at the Ambès terminal as Vermilion is currently transporting some of its production to port by truck.It is expected that the terminal will resume operations in Year Ended December 31 ($000’s except per boe) 2007 2006 Transportation $ 22,926 $ 10,504 Per boe $ 2.01 $ 1.05 GENERAL AND ADMINISTRATION EXPENSE General and administration expense for the year increased to $1.64 per boe in 2007 from $1.58 per boe in 2006.The increase per boe is primarily a result of increased staffing levels combined with increased staff retention costs.Also contributing to the increase are consulting costs incurred in France as a result of the oil spill at the Ambès terminal. Year Ended December 31 ($000’s except per boe) 2007 2006 General and administration $ 18,726 $ 15,839 Per boe $ 1.64 $ 1.58 2007 Annual Report – Vermilion Energy Trust – MD&A 9 UNIT COMPENSATION EXPENSE A non-cash trust unit compensation expense of $1.22 per boe was recorded in 2007 compared to $2.44 per boe in 2006.This non-cash amount relates to the value attributable to long-term incentives granted to officers, directors and employees under the Trust Unit Rights Incentive Plan and the Trust Unit Award Plan. Year Ended December 31 ($000’s except per boe) 2007 2006 Unit compensation expense $ 13,985 $ 24,383 Per boe $ 1.22 $ 2.44 INTEREST EXPENSE Interest expense increased to $1.95 per boe in 2007 from $1.68 per boe in 2006 as a result of higher average debt levels.Debt levels are higher in 2007 primarily stemming from the Australia acquisition at the end of the second quarter of 2007.The Trust’s interest rates have remained relatively consistent over the year. Year Ended December 31 ($000’s except per boe) 2007 2006 Interest $ 22,330 $ 16,781 Per boe $ 1.95 $ 1.68 DEPLETION,
